
	

113 HR 5115 IH: Rural Veteran Access to Care Act
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. McAllister introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the beneficiary travel program of the Department
			 of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Rural Veteran Access to Care Act.
		2.Expansion of beneficiary travel programSection 111(b)(1)(B) of title 38, United States Code, is amended by striking rated at 30 percent or more.
		
